TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00788-CR


Richard Goodwin, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NO. D-1-DC-10-904055, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING


O R D E R
PER CURIAM
		Appellant has filed a fourth motion for extension of time to file his brief, asking for
an additional thirty-four days.  We grant the motion, extending the deadline to October 10, 2011, but
caution counsel that failure to file the brief by October 10 will result in the referral of this case to the
trial court for a hearing under rule 38.8(b).
		It is so ordered on this the 4th day of October, 2011.

Before Chief Justice Jones, Justices Pemberton and Henson
Do Not Publish